Citation Nr: 9911396	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for degenerative disease of the lumbar spine.

2.  Entitlement to an original rating in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


REMAND

The veteran had periods of active service from May 1973 to 
May 1976 and from October 1980 to June 1995.

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs(VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, established service 
connection for degenerative joint disease of the lumbar 
spine, evaluated as 10 percent disabling, after July 1, 1995, 
the day following the veteran's separation from service, and 
established service connection for hemorrhoids, evaluated as 
noncompensably disabling effective the same day.  A review of 
the record reflects that by rating decision dated in October 
1997, the aforementioned rating determination was amended to 
reflect a 10 percent evaluation for the veteran's 
hemorrhoids, effective July 1, 1995.

At the time of a hearing before a hearing officer at the RO 
in March 1998, the veteran testified that he experienced 
daily bleeding from his hemorrhoids and that he had been told 
that they were manifested by anemia.  He has not been 
afforded an examination since reporting these symptoms.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

With regard to the veteran's low back disability, he has not 
been accorded a neurologic examination for rating purposes by 
the VA.  The most recent orthopedic examination for rating 
purposes he was accorded by VA was back in 1996.  His 
disability has not been considered in accordance with the 
provisions of 38 C.F.R. § 4.40 and 4.45 (1998) pertaining to 
functional impairment.  These regulations were emphasized in 
DeLuca v. Brown, 8 Vet.App. 202 (1995), a case decided by the 
U. S. Court of Appeals for Veterans Claims (hereinafter, the 
"Court").  It was indicated that where a diagnostic code 
provides compensation based upon limitation of motion those 
provisions must be considered and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
In order to make a more accurate assessment of the current 
status of the veteran's low back disability, the Board 
believes that additional examination with consideration of 
the various factors cited in 38 C.F.R. §§ 4.410, and 4.45 is 
in order.

The veteran testified at his hearing that his back disability 
prevented him from performing some duties of his job.  This 
contention potentially raises the question of entitlement to 
an extra-schedular evaluation.  In such a case the veteran 
must be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

More recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that at the time of the grant of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO has 
not had an opportunity to consider the veteran's claims in 
light of the Court's decision in Fenderson.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing facts pertinent to his claims, and to 
ensure compliance with due process requirements, the Board 
believes that further development is in order and the case is 
remanded to the RO for the following:

1.  The RO should request that the 
veteran supply the names, dates, and 
places of any  individuals or treatment 
facilities, VA or non-VA, inpatient or 
outpatient, which have treated him for 
his low back disability and hemorrhoids 
since 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file copies of any records 
that have not already been secured.  Of 
particular interest are any records from 
the Audie Murphy VA Medical Center, San 
Antonio, Texas, dating from January 1998.  
The veteran should also be invited to 
submit employment or other records 
documenting the impact of his service 
connected disabilities on employment.

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of disabilities 
resulting from the service-connected 
hemorrhoids and low back disability.  The 
RO should ensure that there is a record 
showing that the veteran was notified of 
any scheduled examinations at his last 
address of record.  The veteran should 
also be advised that these examinations 
are necessary to evaluate his claims and 
that under the provisions of 38 C.F.R. 
§ 3.655 (1998), his claims may be denied 
if he fails, without good cause, to 
report for these examinations.

The claims folder and a copy of this 
REMAND should be made available to and 
reviewed by the examiners prior to 
completing the examination.  Each 
examiner should record pertinent medical 
complaints, symptoms and medical 
findings.  He or she should provide an 
opinion regarding the exact nature and 
extent of the veteran's hemorrhoids and 
low back disabilities, as appropriate.  
Laboratory testing, to include obtaining 
the veteran's hematocrit level, should be 
obtained by the examiner conducting the 
physical evaluation of the veteran's 
hemorrhoids.

The veteran should also be accorded 
orthopedic and neurologic examinations 
and each examination should specifically 
state what, if any, low back pathology is 
present, to include motion restriction 
and so forth.  As appropriate, the 
examiners should also specifically 
address the following questions:

(a)  On examination is there any 
limitation of motion caused by the 
low back disability?  If so, what is 
the extent of motion restriction , 
and what is normal range of motion?

(b)  Is there any pain on use, or 
are there any functional limitations 
caused by the low back disability.  
Further, in responding to these 
questions, the examiner must address 
the following:

(1)  Does the low back disability 
cause weakened movement, excess 
fatigability, incoordination and if 
so, can the examiner comment on the 
severity of the manifestations and 
on the ability of the veteran to 
perform average employment in a 
civil occupation?  If the 
manifestations cannot be quantified, 
the examiner should so indicate.

(2)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment 
about the pain as visibly manifested 
by movement of the low back, and the 
presence or absence of any objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain.  In addition, the examiner 
must offer an opinion as to whether 
there is adequate pathology present 
to corroborate the veteran's 
subjective complaints.

(3)  Following the above, the RO 
should review the examination 
reports and insure that all 
requested information has been 
provided.  If not, the report in 
question should be returned to the 
examiner for corrective action.  
Thereafter, the case should be 
reviewed by the RO.  The review 
should be conducted in accordance 
with the provisions specified in 
38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 and DeLuca v. Brown.  
Consideration should be given as to 
whether these regulations apply, 
and, if so, whether they permit a 
basis for any change in the award of 
compensation benefits.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should re-adjudicate 
the veteran's claims with consideration 
of the provisions of 38 C.F.R. § 3.321, 
pertaining to extra-schedular 
evaluations, and the Court's decision in 
Fenderson.

If the benefits sought are not granted to the veteran's 
satisfaction, he and his representative should then be 
furnished with a supplemental statement of the case.  A 
reasonable period of time for response should then be 
afforded.  Thereafter the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


